Citation Nr: 0520443	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
January 1968.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 50 percent rating for that disability.  

In March 2004, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).

In July 2004, the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
requested development was completed, and the case has been 
returned to the Board for appellate review.  

The veteran engaged his current representative in February 
2005.  Documents reflecting that relationship were received 
at VA in May 2005.  The veteran's former representative 
submitted argument in connection with this appeal in May 2005 
indicating that the veteran was seeking service connection 
for several other disabilities based on recently obtained 
medical evidence.  These matters are referred to the RO for 
appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's PTSD approximates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  

2.  The veteran's PTSD does not produce total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, and no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
AMC to the appellant in July 2004.  He was advised as to his 
and VA's responsibilities regarding his claim for an 
evaluation in excess of 50 percent for his service-connected 
PTSD.  He was told to send any evidence or information that 
pertains to his claim.  He was provided the address of the 
AMC and told to mail any reply or evidence to that facility.  
The letter, required following the passage of the VCAA, was 
not mailed to the appellant prior to the initial RO 
adjudication of his claim.  Any defect in this regard is 
harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
The appellant did not provide any additional evidence in 
response to the July 2004 letter that was not fully 
considered by the RO in the subsequent adjudication contained 
in the supplemental statement of the case (SSOC) issued in 
January 2005.  There is simply no indication that disposition 
of his claim would have been different had he received pre-
adjudicatory notice pursuant to 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
VA  records dated through January 2005, private and service 
medical records have been obtained.  In this case, no 
additional records were identified by appellant following the 
VCAA letter, though he was specifically asked to identify any 
additional records.  

The record reflects that the veteran engaged his attorney 
representative in February 2005.  Documents received from the 
attorney at that time include a claim that his service-
connected PTSD has worsened.  The attorney has requested that 
VA obtain and review updated VA treatment records, on the 
basis that the veteran's PTSD has become more severe.  
However, the Board notes that this appears to be a 
standardized letter, and that the record does not warrant 
further development or remand due to the fact that the 
records obtained pursuant to the Remand date to 2005 and are 
current.  The records obtained by the AMC in conjunction with 
the Board's remand are dated within one month of the 
attorney's letter in February 2005.  

The attorney has also requested that the VA obtain the 
veteran's records associated with his Social Security 
disability benefits.  The Board notes that, during the March 
2004 hearing before the undersigned, the veteran specifically 
testified that he was receiving Social Security disability 
benefits based entirely on disabilities other than PTSD.  
Therefore, the Board finds the Social Security records would 
not be pertinent to the claim for an increased rating for 
PTSD, and that there is no duty for the Board to assist the 
veteran in obtaining the records.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran was provided 
examination in October 2004.  The attorney has requested 
additional VA evaluation, including social and industrial 
survey, on the basis that the veteran's PTSD has become more 
severe.  The Board observes that the recent findings 
contained in the 2004 VA examination report adequately 
address all potential criteria.  Thus, despite the attorney's 
request and allegation of worsened symptoms made shortly 
after the most recent examination, additional examination or 
testing is not warranted prior to Board review because an 
additional medical opinion is unnecessary to make a decision 
on this claim.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

II.  Higher rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994)  
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

The veteran's claim of entitlement to service connection for 
PTSD was filed in December 2001.  Service connection for PTSD 
was granted in an October 2002 rating decision.  PTSD is 
currently rated as 50 percent disabling pursuant to 
Diagnostic Code 9411, effective from December 2001.  The 
veteran has therefore appealed an original determination.  

Under the relevant criteria, a 50 percent evaluation is 
warranted when occupational and social impairment is found 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  See 38 C.F.R. 
§4.130, Diagnostic Code 9411 (2004).  

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Private medical records from Dr. Victor Alcorn dated from 
April 1999 through September 2000 show no treatment for PTSD.  

VA treatment records from the Denver VA medical center 
(VAMC)/Pueblo Clinic dated from July 2000 through August 2002 
show psychiatric treatment with a VA psychiatrist and therapy 
with a VA social worker for PTSD and anxiety disorder.  PTSD 
was related to his Vietnam experiences.  Also noted were 
significant physical problems, including bowel cancer and 
asthma.  The veteran was reportedly on bottled oxygen.  He 
had not worked since 1998 when he worked as a sheet metal 
fabricator.  In an detailed evaluation note written by his 
treating psychiatrist in July 2002, the veteran was observed 
to be friendly and cooperative.  His speech was normal.  His 
stream of thought was quite tangential but he was able to 
remain focused on the task of completing the interview.  His 
affect was pleasant, his mood was anxious and depressed.  His 
insight was limited and his judgment was adequate.  There was 
no bizarre or delusional ideation expressed.  It was noted 
that he had memory problems that were possibly related to 
insufficient oxygen during a past surgery or that it is a 
side effect of one of his medications, Gabapentin.  The 
diagnosis was Axis I: anxiety disorder, not otherwise 
specified (NOS), PTSD, memory problems, NOS; Axis II: none 
identified; Axis III: cancer of the bowel and asthma; Axis 
IV: Moderate, unemployment, Axis V: GAF 50, past year 45.  In 
a September 2002 treatment note, his PTSD was considered 
mild, chronic.  The veteran appeared more relaxed.  

A VA examination report dated in September 2002 shows that 
the veteran reported he had PTSD related to various incidents 
in Vietnam during service.  Current medications included 
Gabapentin, methadone, citalopram, and albuterol nebulizer.  
The examiner noted that the veteran began treatment for PTSD 
approximately one year earlier through VA at the urging of 
family.  The claims folder was reviewed and the history of 
medical problems, including colon cancer and three surgeries, 
was noted.  Also noted were back problems, asthma, and 
emphysema.  The veteran wore nasal cannula oxygen and carried 
a cane.  The veteran reported he worked as a metal fabricator 
prior to being on total physical disability in 1999.  He is 
married and has an adult son whom he sees regularly.  

The veteran reported he has nightmares about his service in 
Vietnam.  He remembers transporting dead bodies that had been 
tortured or booby trapped.  He sleeps with the television on 
to avoid nightmares.  He noted that certain triggers would 
precipitate more nightmares and memories.  These triggers 
included news about the current war.  He stated he does stay 
to himself and remain withdrawn.  He also gets panic attacks.  
He found relief by going outside and getting fresh air.  He 
did not enjoy crowds.  The veteran described decreased 
motivation and energy secondary to chronic fatigue from his 
poor health.  He does enjoy guitar playing and wood carving, 
but feels he now did not always have the energy for these 
pursuits.  He described depression and poor appetite.  He has 
considered suicide but spiritual reasons had stopped him.  He 
carried guilt over his survival in Vietnam.  

On mini-mental status examination, the veteran was observed 
to be an extremely thin man using oxygen.  He walked with a 
cane.  He was oriented to date month and year but not to 
date.  His mood was depressed but his affect was flat except 
for some tears while recollecting Vietnam.  His short term 
memory was impaired.  He denied hallucinations or current 
homicidal or suicidal ideations.  He was guarded but not 
paranoid.  The examiner summarized that the veteran's PTSD 
was mild to moderate but that since his cancer, his 
depressive symptoms had become more pronounced.  He was noted 
to have vegetative signs despite antidepressant medications.  
The diagnosis was Axis I: PTSD, chronic and moderate, major 
depressive disorder; Axis IV: stressors are chronic and 
severe, consisting of primarily dealing with physical 
deterioration along with symptoms of Axis I disorders, and 
Axis V: GAF for PTSD 60, for major depressive disorder 50.  

Records from the Vet Center in Colorado Springs show 
treatment from May 2002 through March 2003.  His GAF in 
December 2002 was 53.  His problems included sleep problems, 
loneliness, depression, isolation, anger, anxiety attacks, 
sadness and intrusive thoughts.  His counseling summary in 
February 2004 showed that the veteran was able to develop 
adequate coping skills to stabilize his condition.  He was 
noted to be on medication.  He had a couple of good social 
relationships, but mostly liked to be alone.  The prognosis 
was considered good.  He was to receive ongoing treatment at 
the Pueblo VA clinic.  

Additional records from the VAMC/Pueblo Clinic dated to 
September 2003 reflected ongoing individual therapy twice a 
month as well as medical evaluations with his VA 
psychiatrist.  In January 2003, the veteran expressed an 
interest in reaching out to the world and working with 
computers.  He was strongly urged to attempt vocational 
rehabilitation.  He reportedly had stopped taking his 
medications.  He was dealing with recent death of a family 
member.  His PTSD was assessed to be moderate, severe, 
chronic in September 2003.  

In a letter dated in February 2004, the veteran's VA social 
worker noted that the veteran was receiving regular 
individual therapy, medication and psychiatric consultation 
for PTSD.  Despite the medication and therapy, the veteran 
was still experiencing intrusive thoughts and dreams, 
avoidance, difficulty with emotions creating emotional 
distance, and no positive expectations of the future.  He 
experienced difficulty with sleep, irritability, outbursts of 
anger, nerves and agitation.  Also noted were the significant 
physical problems.  

Additional outpatient treatment records date through January 
2005.  In October 2004, the social worker reported that the 
veteran was taking all medications except the sleep 
medication which made him too sleepy.  The veteran reported 
continued distressing thoughts of Vietnam, avoidance, arousal 
and emotional numbing.  The assessment was PTSD, moderate, 
severe, chronic.  The GAF was 50.  It was noted that the 
veteran would have a VA examination soon.  

The veteran was afforded a VA psychiatric examination in 
October 2004.  The claims folder was reviewed.  The veteran's 
history of PTSD and physical problems were noted, as well as 
the fact that he stopped work in 1999 due to back problems 
and colon cancer.  He reported sleep difficulty, nightmares, 
short-tempered nature, hypervigilence, panic attacks, 
isolation and irritability as related to PTSD.  He has a lot 
of memories now with the Iraq war going on.  He assessed his 
symptoms as a 7 on a scale of 1 to 10, 10 being the worst.  
He reported depressed mood, decreased interest, appetite 
disturbance, decreased concentration and energy.  He reported 
increased anxiety and déjà vu experiences but no overt 
psychotic symptoms.  He reported monthly panic attacks.  He 
reported no current suicide plan but occasional ideation.  He 
reported a history of alcohol abuse but no current use.  

As to daily functioning, the veteran reported he frequently 
could not sleep at night and then would sleep all day.  It 
was noted that he was not participating in many daily 
activities due to physical problems, pain and fatigue.  He 
was isolative and spends a good deal of time watching 
television, thinking and reading.  

On mental status examination, the veteran was depressed but 
cooperative, attentive and friendly.  His speech was 
articulate and thought processes were logical.  He did not 
know the date but was otherwise oriented.  The examiner 
observed that the veteran showed deficits in memory, 
registration, orientation, calculation, recall, language and 
visual motor skills.  It was unclear if these were related to 
the narcotic drugs he was then taking, to age or other 
disease process.  The examiner found that the veteran was not 
capable of managing his own financial affairs.  The diagnosis 
was Axis I: PTSD, chronic, currently exacerbated by physical 
deterioration and pain, Depressive disorder, NOS, associated 
with physical problems and emotional problems associated with 
PTSD, Alcohol dependence, reported in remission; Axis II: 
none; Axis III: colon cancer, back problems; Axis IV: chronic 
physical problems and pain, unemployment, limited support 
system, and Axis V: GAF for PTSD 55, GAF for all Axis I 
diagnoses, which are as likely as not related to PTSD 52.  
The examiner opined that all of the Axis I diagnoses were 
related to the veteran's PTSD.  The examiner included a page 
from the DSM-IV showing what the GAF corresponded to as far 
as functioning.  

In an additional VA treatment noted dated in January 2005, 
the social worker reported that the veteran continued to have 
distressing thoughts of Vietnam, avoidance, and emotional 
numbing.  Due to the intensity and severity of the symptoms, 
the social worked considered the veteran unemployable.  On 
examination, the veteran was oriented times three, had a flat 
affect, and a depressed but cooperative mood.  Insight and 
judgment were average.  The assessment was PTSD, moderate, 
severe, chronic.  The GAF was reported as 41-50.  

In examining the evidence in this case, the Board concludes 
that the criteria for the assignment of an evaluation of 70 
percent have been met.  The VA examinations conducted in 2002 
and 2004, combined with the extensive treatment notes and the 
observations of the longstanding treating psychiatrist, 
reflect a severe disability due to PTSD.  The GAF scores 
hovering around 50, but going as low as 41 and as high as 60, 
suggest overall severe symptoms or difficulty in social, 
occupational, or school functioning.  The Board finds the VA 
examination reports to be probative of a PTSD disability that 
approximates a 70 percent rating.  The examinations were 
consistent with the treatment records and complaints showing 
PTSD has been consistently at that same level, as based upon 
review of the entire claims folder and detailed examinations 
of the veteran, at all times pertinent to this appeal.  

Specifically, in light of the assignment of the GAF scale 
scores in the 40s and at 50, there were serious symptoms 
which would cause an individual to be unable to keep a job.  
This is suggestive of the criteria of a 70 percent rating, 
including occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

However, the Board also notes that the veteran has been 
assessed as having higher GAF scores, in the mid-50s and even 
one score of 60.  The veteran's therapy records are extensive 
and are more consistent with severe disability than that 
reflected by a higher GAF score.  Resolving reasonable doubt 
in the veteran's favor, the Board finds that the 
manifestations of the veteran's PTSD, as reflected not only 
in the VA examination reports but also in the detailed 
treatment records authored by both the VA psychiatrist and 
the social workers, suggest a disability picture that most 
nearly approximates a 70 percent rating than a 50 percent 
rating.  

Noting that the veteran approximates, but does not fully 
meet, the criteria for a 70 percent rating, the Board also 
points out that the criteria for a 100 percent rating is 
neither approximated nor met.  Such a rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  The veteran has 
not demonstrated these problems on examination or in 
treatment.  He has repeatedly shown to been descried as 
cooperative, able to communicate, not prone to delusion or 
hallucination or disoriented to time or place or memory 
impaired as to his own name.  Daily activities have been 
noted as limited due to his physical problems but not PTSD.  
Further, while the social worked deemed him unemployable in 
January 2005, he did not explain which symptoms had become so 
severe or intense as to preclude all work like activity.  His 
opinion was essentially unsupported on that point, and is not 
persuasive as to total occupational impairment as set forth 
at Diagnostic Code 9411.  

Further, the veteran is engaged with relationships with his 
son and wife.  During his 2004 examination, while the veteran 
has exhibited depression, his thoughts have been described as 
logical and his cognitive functioning was average.  The 
veteran was articulate and cooperative.  

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).

In view of the foregoing, the Board finds that the veteran's 
PTSD does warrant a 70 percent rating but is not of such 
severity and persistence to warrant a 100 percent schedular 
rating.  The preponderance of the evidence is against the 
assignment of an evaluation in excess of 70 percent.  As the 
preponderance of the evidence is against that part of the 
claim, the benefit-of-the-doubt doctrine does not apply; 
therefore, that part of the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating of 70 percent, and no more, is 
granted for service-connected PTSD, subject to the laws 
governing the award of monetary benefits.  


REMAND

Documents received from the veteran's attorney in February 
2005 include a claim for TDIU.  At that time, the veteran's 
PTSD was rated 50 percent disabling.  Under such 
circumstances, a claim for a TDIU, under section 4.16(b), is 
a component of the claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 
6-96; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
("[o]nce a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, . . . VA 
must consider TDIU.")  

However, in the instant decision, the Board grants a 70 
percent rating for PTSD.  Thus, the laws and regulations 
regarding TDIU under 38 C.F.R. § 4.16(a) must now be 
considered in this case.  The Board has jurisdiction to 
address this issue as part of the claim for an increased 
disability rating when the TDIU claim is based solely upon 
the disability which is the subject of the increased rating 
claim on appeal, such as is the case here.  When the issue of 
entitlement to an extraschedular rating or a TDIU rating 
arises in connection with an appeal in an increased rating 
case, the Board is not precluded from issuing a final 
decision on the issue of an increased schedular rating and 
remanding the extraschedular-rating or TDIU-rating issue to 
the RO.  See VAOPGCPREC 6-96.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  On remand, 
the RO should provide the veteran appropriate notice as to 
the TDIU claim.  

Accordingly the case is remanded for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for a TDIU (2) the information and 
evidence that VA will seek to obtain on 
his behalf; (3) the information or 
evidence that he is expected to provide; 
and (4) request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  A copy of this notification 
must be associated with the claims folder.

2.  Then, adjudicate the claim for a TDIU, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision is adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


